Citation Nr: 0945964	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from November 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for bilateral 
hearing loss, gout and hypertension.

The Board notes that in a March 2007 rating decision, the RO, 
in relevant part, denied service connection for a nervous 
disorder.  The Veteran filed a notice of disagreement with 
this determination and he was provided with a Statement of 
the Case in February 2007.  However, he did not file a 
substantive appeal in response to the Statement of the Case.  
Hence, the issue is not properly before the Board and will 
not be addressed herein.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is not shown that the Veteran has bilateral hearing 
loss that is related to acoustic trauma during active 
service, and it was not manifest to a compensable degree 
within one year of discharge.  

2.  It is not shown that the Veteran has gout that is related 
to active service.  

3.  It is not shown that the Veteran has hypertension that is 
related to active service, and it was not shown to be 
manifest to a compensable degree within one year of 
discharge.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2009).  

2.  Gout was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a March 2005 letter, prior to the rating on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence relevant to the claim.  In March 
2006 and May 2006 letters, he was also advised of how 
disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence which had been obtained in 
support of the appeal.  Moreover, following the notice, the 
RO readjudicated the appeal in a February 2007 and May 2008 
supplemental statements of the case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or a 
supplemental statement of the case is sufficient to cure a 
timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran and he was provided with the necessary VA 
audiological examination.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the Veteran's service treatment records, and post 
service VA treatment records, and the VA examination reports.  

A VA examination concerning the Veteran's hearing loss 
disability was conducted and provided an opinion that is 
adequate to evaluate the claim.  The Board notes that, 
although the Veteran was not afforded a VA examination to 
specifically ascertain whether he has gout and/or 
hypertension as a result of his active military service, the 
Board finds that such examinations are not necessary.  In the 
absence of complaints or findings in service for gout or 
hypertension, any opinion rendered on the matter would be 
speculative in nature.  In addition, the Board finds that the 
medical evidence of record is sufficient to decide these 
issues.  Hence, there is no reasonable possibility that the 
findings from such examination would aid in substantiating 
these aspects of the Veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing 
loss (as an organic disease of the nervous system) and 
hypertension, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Veteran's service treatment records do not show any 
complaints or findings of hearing loss, gout, or 
hypertension.  Upon separation examination in August 1956, 
his hearing was 15/15 for the whispered voice, bilaterally 
and his blood pressure was 118/70.  There was no mention of 
gout.  

At the August 2007 VA audiological evaluation, audiometric 
studies revealed puretone thresholds of 40, 50, 60, 70, and 
75 decibels in the right ear and 40, 50, 65, 65, and 70 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  The average pure tone threshold in the 
right ear was 63.75 decibels and in the left ear was 62.5 
decibels.  Speech discrimination ability was 40 percent in 
the right ear and 20 percent in the left ear.  Thus, on these 
results, the requirements of 38 C.F.R. § 3.385 are met, and 
the Veteran has a bilateral hearing loss disability by VA 
standards.  However, the examiner opined that the current 
hearing loss was not likely related to noise exposure during 
active service.  Rather, it was more likely that it was due 
to post-service occupational noise exposure or the Veteran's 
age.  She explained that the Veteran's service treatment 
records indicated that his hearing was within normal limits 
upon separation as evidenced by the whispered voice test.  
There is no clinical evidence to the contrary.  Consequently, 
in the absence of a nexus between a current disability and 
service, or a clinical manifestation of the disability within 
one year of discharge, the Board concludes that service 
connection for bilateral hearing loss is not warranted on 
either a direct or presumptive basis.  

With regard to the claim for gout, the private and VA 
treatment records included in the Veteran's claims file do 
not show that the Veteran has a current diagnosis of gout.  
In the absence of a current demonstration of this disability 
during the period of the claim, the Board concludes that 
service connection cannot be granted as a matter of law.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim).  

Finally, with regard to the claim for service connection for 
hypertension, the current private and VA clinical records do 
show that the Veteran has been diagnosed with the disorder, 
and he currently takes medication to control it.  However, 
the disability has not been shown to be related to his 
military service, and the clinical records do not establish 
that it was manifest to a compensable degree within one year 
of the Veteran's discharge from service.  Hence, the Board 
concludes that service connection for hypertension is also 
not warranted on either a direct or presumptive basis.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that 
the Veteran is competent to report that he has had difficulty 
hearing since service.  However, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation (e.g. relating his hypertension 
to stress he experienced in service or his hearing loss to 
acoustic trauma) or diagnosis as he has not been shown to 
have any medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Additionally, competency of evidence 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board finds 
that little probative weight can be assigned to the Veteran's 
statements as to continuity of symptomatology with regard to 
his hearing loss and hypertension, as the Board deems such 
statements to be less than credible, when considered in 
conjunction with the record as a whole.  In fact, a prolonged 
period without documented medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Here, the lack of clinical evidence 
reflecting treatment for hearing loss disability and 
hypertension until many years after his discharge from 
service is against his claims for service connection.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claims, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for gout is denied.

Service connection for hypertension is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


